Citation Nr: 0208316	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  96-48 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left tibia, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to secondary service connection for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1988. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In January 1998, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

This decision will address the issue of entitlement to an 
increased evaluation for a left leg disability.  The issue of 
entitlement to secondary service connection for a right knee 
disability will be the subject of the remand that follows the 
decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's service-connected residuals of a fracture 
of the left tibia are manifested primarily by complaints of 
recurrent tenderness and pain.  Range of motion of the left 
knee and ankle is normal, there is no instability, and no 
arthritis is shown.  Impairment is not shown to be more than 
moderate.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of  20 percent for 
residuals of a fracture of the left tibia have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claim.  In 
response to a Board remand, the RO requested in February 
1999, that the veteran provide additional information about 
his health care treatment.  The RO has secured medical 
records and the veteran has been examined in conjunction with 
this claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO has met its duty 
to assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 
2002).  No further development is required in order to comply 
with VA's duty to assist.


Laws and Regulations

The VA's Schedule for Rating Disabilities (Rating Schedule) 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Rating Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003/5010 and 
5257.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001). Johnson 
(Brenda) v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent. With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1): The 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion. 
Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. Part 4, Diagnostic Code 5003 (2001).

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace. 
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).  

Other impairment of the knee, with recurrent subluxation or 
lateral instability that is severe, shall be rated 30 
percent; if moderate, 20 percent; and if slight, 10 percent. 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2001).  

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees.  For the 
ankle, it is dorsiflexion 0 to 20 degrees and plantar flexion 
0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.  

In the alternative, ankylosis of the knee, extremely 
unfavorable, in flexion at an angle of 45° or more shall be 
rated 60 percent. In flexion between 20° and 45° shall be 
rated 50 percent. In flexion between 10° and 20° shall be 
rated 40 percent. Favorable angle in full extension, or in 
slight flexion between 0 and 10° shall be rated 30 percent. 
38 C.F.R. § 4.71a; Diagnostic Code 5256 (2001).

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270 (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity.  With regard to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding contrary to the 
provisions of 38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).

The Evidence

The veteran was granted service connection for residuals of a 
fracture of the left tibia in April 1988, and a 
noncompensable evaluation was assigned.  This was based on 
service medical records which showed that the veteran had a 
fracture of the tibia in 1987, with no objective findings 
noted at discharge.  In July 1989, a 10 percent evaluation 
was assigned after a recent VA examination showed he had a 
slight limp, and X-rays showed slight medial displacement of 
the distal fracture fragment of the left fibula.  In January 
1991, the RO implemented a December 1990 Board decision which 
granted a 20 percent rating for the disorder.  The Board 
noted medical evidence which showed the veteran had 
complaints of pain and swelling and that he walked with a 
limp.  The 20 percent evaluation has remained in effect since 
that time, with the exception of a reduction to 10 percent 
which was implemented in 1993 when the veteran failed to 
appear for an evaluation examination.  The 20 percent 
evaluation was reinstated in June 1994 after the veteran was 
examined in May 1994, and he complained of pain from his left 
knee to his foot.  The examiner noted some fullness of the 
left leg.  Private medical records show that in May 1995, the 
veteran had full range of motion of the left knee and the 
left ankle

In April 1996, the veteran requested an increased evaluation, 
and this appeal ensued.  

On VA examination in August 1996, the veteran reported that 
he could not walk too far and that he had pain where his 
postoperative pins were.  Examination showed some deformity 
above the left ankle after operation and pain in the left leg 
above the left ankle and the ankle.  There was no swelling, 
false motion, shortening, angulation, or intra-articular 
involvement.  X-rays taken in 1994 were noted to show some 
narrowing of the patello-femoral joint, post surgical 
changes, a normal ankle and left foot.  Current X-rays noted 
the same impressions.  The diagnosis was, status post 
operation for fracture left tibia and left fibula; 
degenerative joint disease.  

On VA examination in September 1996, the examiner referred to 
the above noted examination and offered range of motion 
findings.  The left knee flexed to 100 degrees with slight 
pain and extended to 0 degrees.  The left ankle plantar 
flexed to 35 degrees and dorsiflexed to 15 degrees.  

VA outpatient treatment records show that the veteran was 
treated in 1996 and 1997 for complaints of left knee pain.  A 
the time of one visit in January 1997, a left knee MRI showed 
normal menisci, and no evidence of acute patellar tendonitis 
or tear.

VA examined the veteran in February 1997.  It was stated that 
he had normal range of motion of the knee with complaints of 
pain in the knee where a nail was inserted.  It was stated 
that he had normal range of motion at the ankle.  The 
diagnostic impression was, status post tibial fracture with 
an IM nail.  It was stated that he remained unchanged from 
his previous exams, and was continuing to have the same 
complaints.  

On VA examination in April 1997, range of motion of the left 
knee was from 0 to 120 degrees.  Motion of the left ankle was 
from 35 degrees plantar flexion to 20 degrees of 
dorsiflexion.  He had 5/5 strength in his quads and in his 
hamstrings, as well as 5/5 strength for his gastroc and EHL.  
The knee was stable.  The diagnostic impression was that the 
veteran had pain at the site of his old fracture.  The 
examiner stated he found nothing wrong with the knee or ankle 
on current examination.

In August 1997, the veteran complained of pain on a VA 
examination that focused on the left hip.  The examiner noted 
that the claims file had been reviewed.  Motion of the left 
knee was noted during the examination to be from 0 to 125 
degrees and it was indicated that the veteran did not have 
significant pain.  

VA examined the veteran in April 1999.  He had mild 
tenderness over the fractured callous site and normal motion 
of the left ankle.  There was no evidence of crepitance, and 
there was normal sensory distribution. 

When the veteran was examined in June 1999, the examiner 
noted that the claims file had been reviewed.  The veteran 
complained of pain.  Motion of the knee was from 0 to 145 
degrees with no effusion, and the examiner stated that he had 
full range of motion.  Motion of the left ankle was from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
The examiner stated that the left ankle motion was full.  The 
impression was that the veteran was status post 12 years left 
tibia fracture.  It was noted that he had normal sized calf 
musculature on the left.  The examiner stated that the 
veteran had some tenderness along the fracture site and the 
examiner reported that he did not believe that the veteran 
had any osteoarthritic changes.  

In March 2001, the veteran had surgery to attempt to remove 
the intramedullary nail in the left tibia.  The procedure was 
unsuccessful.  

VA examined the veteran in May 2002.  His medical history was 
discussed.  He complained of increasing pain in the anterior 
portion of the left knee and in the medial and lateral aspect 
of the tibia around the fracture as well as in his ankle.  
Examination showed the veteran had tenderness over the callus 
where the fracture occurred and some diffuse tenderness on 
the peroneal musculature of the lateral aspect of the tibia.  
He reported having some ankle pain and stiffness.  Motion of 
the left ankle was as follows: dorsiflexion to 25 degrees; 
plantar flexion to 65 degrees; 15 degrees of inversion; and 
10 degrees of eversion.  There was 5/5 muscle strength 
throughout and normal sensation.  Motion of the left knee was 
from 0 to 130 degrees, with no varus/valgus instability.  
There was mild medial and lateral joint line tenderness.  It 
was noted that X-rays showed no evidence of residual 
deformity arthritis or any other problems with the knee.  The 
X-rays were noted to show normal alignment.  It was noted 
that a September 2001 MRI had shown some tendonitis, but no 
meniscal tears.  The assessment was that the veteran had some 
persistent pain within, about, and around the site of his 
previous tibial fracture.  The veteran had pain around the 
knee and persistent ankle stiffness.  It was stated that he 
had no evidence of any osteoarthritis at any of the noted 
joints.  It was stated that he walked with a slightly stiff 
leg gait on the affected side, but had no obvious limp or 
favoring of any of the joints around the ankle, or knee.  

Analysis

The record does not show that the veteran has symptomatology 
that would support a rating in excess of the 20 percent 
currently assigned under Diagnostic Code 5262.  That is, 
there is no showing of marked ankle or knee impairment.  In 
this regard, the Board notes that range of motion of both the 
left knee and the left ankle has been shown to be essentially 
full on periodic occasions for some time.  He has recurring  
complaints of pain and a slightly stiff gait.  Tenderness has 
been noted at various times.  However, these findings 
translate into no more than moderate impairment.  There is no 
instability of the affected joints noted, no abnormal 
neurological findings, and no showing of arthritis.  The 
Board finds that the 20 percent evaluation currently in 
effect represents moderate knee or ankle disability and is 
more than adequate.  

When reviewing other potentially applicable Codes, the Board 
notes that an increased evaluation is not supported by the 
record.  As to the knee, examinations found no instability of 
the left knee in April 1997, or in May 2002.  Thus a rating 
beyond 20 percent is not warranted under Diagnostic Code 
5257.  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  The General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.  
General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Code 5257 can also be compensated under Code 5003 and vice 
versa.  The precedent opinions of the VA General Counsel's 
Office are binding upon the Board.  38 U.S.C.A. § 7104 (West 
Supp. 2002).  Here there is no finding of instability or of 
arthritis, and motion of the left knee has been consistently 
been shown to be full, (most recently from 0 to 130 degrees).  
Thus, a separate rating for arthritis is not for 
consideration.  

The left knee is not ankylosed, and therefore a rating beyond 
20 percent is not warranted under Diagnostic Code 5256.  In 
addition, motion of the knee is not limited to the extent 
that an increased evaluation would be warranted under 
Diagnostic Codes 5260 or 5261 (2001), since motion has been 
documented as from 0 to 130 degrees, and described by the May 
2002 examiner as normal.  

As to the left ankle, there is no evidence of record to 
support a finding that a rating beyond 20 percent would be 
appropriate under any code pertaining to that joint.  There 
is no ankylosis, and thus Diagnostic Code 5270 would not 
apply.  Diagnostic Code 5271 provides a 10 percent evaluation 
for moderate motion restriction, but the pertinent evidence 
of record does not show any motion restriction involving the 
ankle. 

The objective examination findings reasonably support a 
conclusion that the veteran's disability, overall, with pain 
and tenderness is disabling.  However, the current 20 percent 
evaluation is quite consistent with the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 3 8 C.F.R. § 4.59.

Because the disability has associated limitation of motion, 
the Board must consider functional loss and other factors, 
set forth above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran has complaints of 
pain and tenderness.  The Board finds that the veteran has 
not demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 20 percent evaluation currently assigned is based on the 
veteran's complaints and the clinical findings on 
examination.  As noted above, in May 2002, motion of both the 
left knee and the left ankle was normal.  The Board finds 
that the veteran has evidenced no additional manifestations 
not already contemplated, such as atrophy (normal sized calf 
musculature on the left was noted in April 1999), weakness 
(muscle strength was 5/5 in May 2002), incoordination (there 
was no obvious limp or favoring of the joints around the knee 
or ankle on examination in May 2002), or deformity (normal 
alignment was found on X-ray examination in May 2002).   
Based on the foregoing, the Board finds that a higher rating 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.  

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds that the 
evidence viewed objectively supports no more than a 20 
percent evaluation for residuals of the fracture of the left 
tibia.  

Extraschedular consideration.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for residuals of a fracture of the 
left tibia is denied.  


REMAND

A rating decision dated in September 1998 denied service 
connection for a right knee disability as secondary to the 
service-connected left leg disability. The Board construes a 
statement from the veteran dated in February 1999 as a notice 
of disagreement to that decision.  A statement of the case 
has not been issued by the RO pursuant to 38 C.F.R. § 19.26 
(2201).  

To ensure full compliance with due process requirements, this 
matter is remanded for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to secondary service 
connection for a right knee disability.  
The statement of the case should include 
a summary of the relevant evidence and 
citation to all relevant law and 
regulations. 38 U.S.C.A. § 7105(d). The 
veteran should be advised of the time 
limit in which he may file a substantive 
appeal in this case. 38 C.F.R. § 
20.302(b) (2001).

Then, only if an appeal is perfected as to the issue 
remaining, should the case be returned to the Board for 
further appellate consideration.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

